The following is the opinion of the Trial Term:
Tompkins, J.:
Upon further consideration of the question of law involved in this case, I am convinced that the Legislature by the enactment of chapter 534 of the Laws of 1924,  abrogated the rule asserted by the Court of Appeals in the case of Rolfe v. Hewitt (227 N. Y. 486) and made the owners of automobiles after July 1, 1924, liable for the negligence of any person operating a car with the permission of the owner whether the automobile was being used in the business of the owner or otherwise. The intent of the Legislature was, in my opinion, to make the owner liable for the negligence of any person to whom he might give permission to operate his car, and thereby prevent an owner from escaping liability by saying that his car was being used without authority or not in his business.
In view of the many attempts by owners to escape liability by claiming that their cars were being used without their authority, or not in their business, I think the new law is salutary.
I believe I made a mistake in directing a verdict for the defendant, and I will grant the plaintiff’s motion to set aside the verdict and will grant a new trial and set the case down for December twenty-ninth.